      Case 2:21-cv-00109-ACA-HNJ Document 5 Filed 03/29/21 Page 1 of 3                   FILED
                                                                                2021 Mar-29 PM 12:38
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

EARNEST J. FILES, JR.,                          )
                                                )
       Petitioner,                              )
                                                )
v.                                              )   Case No.: 2:21-cv-00109-ACA-HNJ
                                                )
KENNETH PETERS, III, et al.,                    )
                                                )
       Respondents.                             )

                           MEMORANDUM OPINION

      Earnest J. Files, Jr., an Alabama state prisoner proceeding pro se, filed this

habeas corpus action pursuant to 28 U.S.C. § 2254. (Doc. 1). On January 25, 2021,

the magistrate judge ordered Mr. Files to show cause why his petition should not be

dismissed as successive, pursuant to 28 U.S.C. § 2244(b). (Doc. 2). Mr. Files did

not respond to the order to show cause. The magistrate judge then entered a report

and recommendation, recommending that the court dismiss this action without

prejudice for lack of jurisdiction. (Doc. 3).

      The magistrate judge advised Mr. Files of right to file specific, written

objections to the report and recommendation within 14 days. (Id. at 5–6). Mr. Files

has not filed any objections to the report and recommendation, but he did file an

amended petition for writ of habeas corpus. (Doc. 4). Mr. Files’ amended petition
       Case 2:21-cv-00109-ACA-HNJ Document 5 Filed 03/29/21 Page 2 of 3




raises the same claims he raised in his original petition in this action, as well as his

previously dismissed habeas petition and civil rights actions.1 (Id.).

       As the magistrate judge explained, Mr. Files’ instant habeas petition is a

successive application, and he has not received authorization from the Eleventh

Circuit to file such a petition, as required by 28 U.S.C. § 2244(b). (Doc. 3 at 2–5).

Until Mr. Files obtains authorization from the Eleventh Circuit, this court lacks

jurisdiction to consider his successive habeas petition. In re Bradford, 830 F.3d

1273, 1277 (11th Cir. 2016) (“[W]hen a petitioner fails to seek permission from the

court of appeals to file a second or successive petition, the district court lacks

jurisdiction to consider it.”). And nothing in Mr. Files’ amended petition changes

the result.

       Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s report and recommendation, the court

ADOPTS the report and ACCEPTS the recommendation.                              The court WILL




       1
          See e.g., Files v. King, Case No. 1:16-cv-01952-LSC-HNJ (civil rights action challenging
legality of arrest warrant); Files v. King, Case No. 1:17-cv-01632-KOB-HNJ (civil rights action
challenging legality of arrest warrant); Files v. Gordy, 2:18-cv-01346-LSC-HNJ (habeas petition
challenging legality of arrest warrant); Files v. Kilgore, 1:17-cv-01881-KOB-HNJ (civil rights
action challenging legality of arrest warrant); Files v. Giddens, 2:20-cv-00281-RDP-HNJ (civil
rights action challenging legality of arrest warrant). Mr. Files’ amended petition does not mention
these actions by name or case number. But the court has compared the allegations in the amended
petition to the allegations in Mr. Files’ other cases and notes their similarity. See United States v.
Rey, 811 F.2d 1453, 1457 n.5 (11th Cir. 1987) (“A court may take judicial notice of its own records
and the records of inferior courts.”).

                                                  2
      Case 2:21-cv-00109-ACA-HNJ Document 5 Filed 03/29/21 Page 3 of 3




DISMISS WITHOUT PREJUDICE Mr. Files’ petition for a writ of habeas corpus

for lack of jurisdiction.

      The court will enter a separate final order consistent with this memorandum

opinion.

      DONE and ORDERED this March 29, 2021.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       3
